WOOLLEY, Circuit Judge.
Upon consideration of the motion by the United States attorney for the Eastern District of Pennsylvania, made on June 5, 1935, that the judgment of the District Court of the United States for the Eastern District of Pennsylvania (8 F.Supp. 136) be reversed, pursuant to the recent decision of the Supreme Court of the United States in the case of United States v. Schechter, 55 S. Ct. 837, 79 L. Ed. -, declaring the National Industrial Recovery Act (48 Stat. 195) unconstitutional, which motion was joined in by counsel for appellant. It is ordered that the judgment of the said District Court in this cause be and the same is hereby reversed.
DAVIS and THOMPSON, Circuit Judges, concur.